Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–24 have been submitted for examination.  
Claims 1–24 have been examined and rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–24 are rejected under 35 U.S.C. 103 as being unpatentable over Yao (US 2020/0077035) in view of Wang (US 2020/0211348).
Regarding claims 1, 16,  and 17, Yao discloses:
A system to produce a privacy-protected video clip comprising: 
one or more processors. and memory, the memory storing a set of instructions that, as a result of execution by the one or more processors, (Yao, ¶ [0071], “a memory, a processor, and a computer program, the computer program is stored in the memory, and the processor runs the computer program to perform the video recording method”) cause the one or more processors to perform: 
obtaining, using the one or more processors, a plurality of segments of a video clip corresponding to at least a portion of a video stream stored (Yao’s “recorded video information” teaches stored video) in storage accessible by the system (Yao, ¶ [0027], “parsing the recorded video information to obtain at least one original video frame;”), the plurality of segments being spaced apart in time in the video clip and having a total length equal to a defined time period; (Yao teaches video clips and it is axiomatic that a video clip has a total length which is capable of being equal to a defined period, ¶ [0073], “acquiring a sensitive video frame containing a privacy background image from the recorded video information; acquire an image region of the privacy background image in the sensitive video frame;”)
processing the plurality of segments to produce a background model; (Yao, ¶ [0064], “acquire face information of a user; determine a face image corresponding to the face information in the at least one original video frame; determine a person image region corresponding to the face image in each of the original video frame according to the face image; determine the person image region to be a foreground image, and determine a remaining image region to be a video background image in each of the original video frame.”)
processing the video clip to produce a privacy-protected video clip, (Yao, ¶ [0073], “superimpose an augmented reality AR occlusion image on the image region of the privacy background image to obtain an occlusion frame in which the privacy background image is occluded, so as to realize the hiding of the privacy background image by occluding part of the background; and obtain live video information according to the recorded video information and the occlusion frame, thereby realizing real time processing of the privacy background of the recorded video information involving sensitive privacy objects and others who are not well dressed, and realizing the dynamic hiding of the privacy background image in the background of each frame,”)
Yao does not explicitly teach “wherein, for each image of a plurality of images of the video clip, the processing comprises: performing background subtraction, using the background model, to define foreground regions, and obscuring the defined foreground regions; and outputting the privacy-protected video clip.”.
In a similar field of endeavor Wang teaches:
wherein, for each image of a plurality of images of the video clip, the processing comprises:
performing background subtraction, using the background model (Yang, ¶ [0005], “at least a portion of the moving object is removed from the video stream, an area of the removed moving object in the video stream is filled with a compensated patch from a neighbor frame or a background of a current frame of the video stream”), to define foreground regions, (Wang, [0028], “the object detection and tracking module 104 may detect a moving object and track this moving object through a video clip. The video input may typically be a few consecutive video frames and the video output may be a number of bounding boxes of objects and the classes of the objects (e.g., human face, human body, dog, etc.). As shown in FIG. 2, the human face and human body are tracked through the video clip.”) and obscuring the defined foreground regions; and outputting the privacy-protected video clip.  (Wang, ¶ [0005], “a modified video stream having at least a portion of the moving object replaced with the compensated patch is outputted.”)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system for processing video to distinguish foreground from background for privacy as taught by Yao with the system for removing a foreground object from a video using a background model as taught by Wang, the motivation is “to balance the needs of security requirements and the needs of the privacy requirements” as taught by Wang (¶ [0002]).

Regarding claims 2 and 18, the combination of Yao and Wang teaches:
The system of claim 16, wherein the instructions further cause the one or more processors to perform: combining the plurality of segments of the video clip to form a background training clip; (Yao, ¶ [0095], “The recognition models that may be used in various algorithms can be obtained by learning and training with historical manual marked samples.”) and wherein said processing the plurality of segments to produce the background model comprises processing the background training clip to produce the background model.  (Yao, ¶ [0095], “for each video frame of the video information, a semantic segmentation algorithm (for example, FCN algorithm) or an instance segmentation algorithm (for example, Mask RCNN algorithm) is used to perform a pixel-based picture classification, and whether each video frame belongs to a normal class or a to-be-hidden class is obtained, the video frame belonging to the to-be-hidden is taken as a sensitive video frame, and a location of the privacy background image in the sensitive video frame is identified.”)

Regarding claims 3 and 19, the combination of Yao and Wang teaches:
The system of claim 16, wherein said obtaining the plurality of segments of the video clip comprises extracting the plurality of segments from said at least a portion of the video stream stored in the storage.  (Yao, ¶ [0027], “parsing the recorded video information to obtain at least one original video frame;”)

Regarding claims 4 and 20, the combination of Yao and Wang teaches:
The system of claim 16, wherein the instructions further cause the one or more processors to perform: retrieving the video clip into the memory of the system;  (Yao, ¶ [0027], “parsing the recorded video information to obtain at least one original video frame;”) and wherein said obtaining the plurality of segments of the video clip comprises extracting the plurality of segments from the video clip retrieved into the memory.  (Yao, ¶ [0073], “acquiring a sensitive video frame containing a privacy background image from the recorded video information; acquire an image region of the privacy background image in the sensitive video frame;”)

Regarding claims 5, the combination of Yao and Wang teaches:
The method of claim 1, wherein, prior to said obtaining the plurality of segments of the video clip corresponding to said at least a portion of the video stream stored in storage accessible by the system, the method further comprises: receiving the video stream from one or more cameras of a surveillance system; (Wang, ¶ [0071], “in a high security building, the privacy preserving camera system may be used as a security surveillance camera. The preserving camera system may be used to partially mask or completely mask from the video stream certain persons who should not be tracked. In another example, the privacy preserving camera system may be used in conjunction with a camera system with no privacy settings. The privacy preserving camera system may partially mask or completely mask from the video stream certain persons.”) and storing the video stream in the storage accessible by the system.  (Wang, ¶ [0071], “When there is a need to track down certain activities, the un-processed video stream may be checked to further identify the relevant person movements in the video stream. Depending on the security concerns, the video stream with privacy preserving settings and/or the unprocessed video streams may be stored for future use.”)

Regarding claims 6 and 21, the combination of Yao and Wang teaches:
The system of claim 16, wherein said processing the video clip to produce the privacy-protected video clip comprises obtaining each image of the plurality of images of the video clip (Yao, ¶ [0027], “parsing the recorded video information to obtain at least one original video frame;”)  from said at least a portion of the video stream stored in the storage. (Yao, ¶ [0073], “acquiring a sensitive video frame containing a privacy background image from the recorded video information; acquire an image region of the privacy background image in the sensitive video frame;”)

Regarding claims 7 and 22, the combination of Yao and Wang teaches:
The system of claim 16, wherein the defined time period is greater than or equal to a learning time to produce the background model.  (Yao, ¶ [0090], “the video recording terminal 1 may be configured with a computer program and related parameters for video recording, and the video recording terminal 1 processes a video immediately when the live video is captured, for example, performing recognition and occlusion processing on the privacy background image in real time and then uploading to the server 2, and the server 2 can forward it to the viewing client 3 after other real-time approval.”)

Regarding claims 8, the combination of Yao and Wang teaches:
The method of claim 1, wherein a segment length is defined and each of the obtained plurality of segments of the video clip has a length which is approximately equal the defined segment length.  (Wang, ¶ [0021], “the input frames are denoted by F.sub.t+Lf, wherein t is a variable refers to the index of the video fame. The output frames are denoted by F′.sub.t, so that the delay in processing time of L has been considered. The length of the sliding window (in frames) is L*f. When L is set to L=0, it means that the real-time processing is required and thus no latency between input and output would exist.”)

Regarding claims 9, the combination of Yao and Wang teaches:
The method of claim 1, wherein the obtained plurality of segments of the video clip are approximately equally spaced apart in time in the video clip. (Wang, ¶ [0021], “the input frames are denoted by F.sub.t+Lf, wherein t is a variable refers to the index of the video fame. The output frames are denoted by F′.sub.t, so that the delay in processing time of L has been considered. The length of the sliding window (in frames) is L*f. When L is set to L=0, it means that the real-time processing is required and thus no latency between input and output would exist.”)

Regarding claims 10, the combination of Yao and Wang teaches:
The method of claim 1, wherein the obtained plurality of segments of the video clip extend across at least a majority of the video clip.  (Wang, ¶ [0021], “the input frames are denoted by F.sub.t+Lf, wherein t is a variable refers to the index of the video fame. The output frames are denoted by F′.sub.t, so that the delay in processing time of L has been considered. The length of the sliding window (in frames) is L*f. When L is set to L=0, it means that the real-time processing is required and thus no latency between input and output would exist.”)

Regarding claims 11, the combination of Yao and Wang teaches:
The method of claim 1, further comprising receiving a selection by a user of one or more time periods of the obtained plurality of segments of the video clip.   (Wang, ¶ [0071], “When there is a need to track down certain activities, the un-processed video stream may be checked to further identify the relevant person movements in the video stream. Depending on the security concerns, the video stream with privacy preserving settings and/or the unprocessed video streams may be stored for future use.”)

Regarding claims 12 and 23, the combination of Yao and Wang teaches:
The system of claim 16, wherein, in said processing the plurality of segments to produce the background model, (Yao, ¶ [0095], “The recognition models that may be used in various algorithms can be obtained by learning and training with historical manual marked samples.”) said processing is performed without information from any previously retrieved  (Yao, ¶ [0090], “the video recording terminal 1 may be configured with a computer program and related parameters for video recording, and the video recording terminal 1 processes a video immediately when the live video is captured, for example, performing recognition and occlusion processing on the privacy background image in real time and then uploading to the server 2, and the server 2 can forward it to the viewing client 3 after other real-time approval.”) video clips of the video stream. (Yao, ¶ [0095], “for each video frame of the video information, a semantic segmentation algorithm (for example, FCN algorithm) or an instance segmentation algorithm (for example, Mask RCNN algorithm) is used to perform a pixel-based picture classification, and whether each video frame belongs to a normal class or a to-be-hidden class is obtained, the video frame belonging to the to-be-hidden is taken as a sensitive video frame, and a location of the privacy background image in the sensitive video frame is identified.”)

Regarding claims 13, the combination of Yao and Wang teaches:
The method of claim 1, wherein said performing background subtraction on the video clip using the background model (Yao, ¶ [0095], “The recognition models that may be used in various algorithms can be obtained by learning and training with historical manual marked samples.”) to define foreground regions comprises comparing a current image of the video clip to the background model to produce a foreground mask. (Yao, ¶ [0095], “for each video frame of the video information, a semantic segmentation algorithm (for example, FCN algorithm) or an instance segmentation algorithm (for example, Mask RCNN algorithm) is used to perform a pixel-based picture classification, and whether each video frame belongs to a normal class or a to-be-hidden class is obtained, the video frame belonging to the to-be-hidden is taken as a sensitive video frame, and a location of the privacy background image in the sensitive video frame is identified.”)

Regarding claims 14, the combination of Yao and Wang teaches:
The method of claim 1, wherein said processing the video clip to produce a privacy-protected video clip comprises pixelizing the defined foreground regions.  (Wang, ¶ [0059], “the object removal process 610 may take care of removal object, or portion of the object if specified, from the image and then the inpainting process 612 may fill in the space after the object or object portion is cut with pixels generated using inpainting technology. The object removal process 610 comprises removing at least a portion of the moving object from the video stream, and the inpainting process 612 comprises filling an area of the removed moving object in the video stream with a compensated patch from a neighbor frame of the video stream.”)

Regarding claims 15 and 24, the combination of Yao and Wang teaches:
The system of claim 16, wherein, after said outputting the privacy- protected video clip, the method further comprises deleting the privacy-protected video clip from the memory of the system without storing the privacy-protected video clip in the storage accessible by the system. (Wang teaches that only the unprotected clip is preserved in storage and the protected clip is deleted, ¶ [0071], “When there is a need to track down certain activities, the un-processed video stream may be checked to further identify the relevant person movements in the video stream. Depending on the security concerns, the video stream with privacy preserving settings and/or the unprocessed video streams may be stored for future use.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426